Title: To Alexander Hamilton from Maria Reynolds, [15 December 1791]
From: Reynolds, Maria
To: Hamilton, Alexander



[Philadelphia, December 15, 1791]
Col. Hamilton
Dear Sir

I have not tim to tell you the cause of my present troubles only that Mr. has rote to you this morning and I know not wether you have got the letter or not and he has swore that If you do not answer It or If he dose not se or hear from you to day he will write Mrs. Hamilton he has just Gone oute and I am a Lone I think you had better come here one moment that you May know the Cause then you will the better know how to act Oh my God I feel more for you than myself and wish I had never been born to give you so mutch unhappisness do not rite to him no not a Line but come here soon do not send or leave any thing in his power

Maria

